 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Quentin R Tezak Irrevocable Living Trust             No. CV-18-04118-PHX-JAT
     April 11th 2014,
10                                                        ORDER
                     Plaintiff,
11
     v.
12
     JPMorgan Chase Bank, et al.,
13
                     Defendants.
14
15          Pending before the Court is Defendant JP Morgan Chase Bank’s (“Chase”) Motion
16   to Strike Amended Response to Motion to Dismiss or, in the Alternative, Motion for Leave
17   to File Reply to Amended Response (Doc. 14) (hereinafter, “Motion”). The Court now
18   rules on this Motion.
19          On October 24, 2018, Plaintiff Quentin R Tezak Irrevocable Living Trust
20   (“Plaintiff”) filed a quiet title action by and through Robert J. Tezak, its sole trustee, in the
21   Superior Court of the State of Arizona in and for Maricopa County. (Doc. 1-3 at 3–13).
22   Plaintiff’s civil action names two Defendants: Chase, the lender, and Quality Loan, the
23   loan servicer. (Id. at 3, 8). Chase received a copy of the Summons and Complaint for this
24   civil action on or about October 31, 2018. (Doc. 1 ¶ 3).
25          Chase filed a Notice of Removal (Doc. 1) on November 19, 2018, stating that
26   removal is proper under 28 U.SC. § 1332. (Doc. 1 ¶ 4). Chase claims that there is complete
27   diversity between the parties because Plaintiff is a citizen of Arizona and Chase is a citizen
28   of Ohio, but does not plead the citizenship of Defendant Quality Loan. (Doc. 1 ¶ 6).
 1          On November 20, 2018, Chase filed a Motion to Dismiss (Doc. 7) for failure to state
 2   a claim under Fed. R. Civ. P. 12(b)(6). After the time for responding to this Motion to
 3   Dismiss had expired, the Court cautioned Plaintiff in an Order dated December 19, 2018
 4   that if no response was filed by December 28, 2018, the Court would deem the failure to
 5   respond to be consent to the Motion to Dismiss being granted pursuant to LRCiv 7.2(i).
 6   (Doc. 10). On December 28, 2018, Plaintiff filed a one-page Response to the Motion to
 7   Dismiss (Doc. 11), stating only that: “[t]he signatures of Quentin and Betty Tezak are
 8   forged[.] [W]e can provide the actual signatures of Quentin and Betty Tezak.” (Doc. 11 at
 9   1). Thereafter, Plaintiff filed an Amended Response to Defendant’s Motion to Dismiss
10   (Doc. 13) (hereinafter, “Amended Response”) on January 8, 2019.
11          On January 9, 2019, Chase filed a Reply in Support of its Motion to Dismiss
12   (Doc. 12). Then, on January 16, 2019, Chase filed the Motion at issue (Doc. 14), asking
13   that the Court strike Plaintiff’s Amended Response pursuant to LRCiv 7.2(m)(1) because
14   the filing is not authorized by statute, rule, or Court Order, and because Robert J. Tezak,
15   trustee of Plaintiff Quentin R Tezak Irrevocable Living Trust, commits the unauthorized
16   practice of law in representing Plaintiff in this Court.1 (Doc. 14 at 1). Alternatively, Chase
17   requests leave to file a Reply to Plaintiff’s Amended Response to address the new
18   arguments Plaintiff asserts in the Amended Response which were not previously raised in
19   the Complaint or in Plaintiff’s first Response to the Motion to Dismiss. (Id. at 2).
20          LRCiv 7.2(m)(1) provides that a party may move to strike “any part of a filing or
21   submission on the ground that it is prohibited (or not authorized) by a statute, rule, or court
22   order.” The Court agrees with Chase that Plaintiff’s Amended Response (Doc. 13) is an
23   unauthorized filing, as neither the Federal Rules of Civil Procedure, this Court’s local rules,
24   or a Court Order permit Plaintiff’s Amended Response. Moreover, there is no good cause
25   for Plaintiff to file an Amended Response, as the Amended Response merely appears to be
26   Plaintiff’s attempt to fix the deficiencies in its original, one-page response. However, the
27
     1
      The Court will defer consideration of Chase’s argument that Robert J. Tezak commits the
28   unauthorized practice of law in representing Plaintiff in this Court until it rules on Chase’s
     Motion to Dismiss (Doc. 7).

                                                  -2-
 1   decision to grant or deny a motion to strike is within the discretion of the trial court.
 2   Sunburst Minerals, LLC v. Emerald Copper Corp., 300 F. Supp. 3d 1056, 1059 (D. Ariz.
 3   2018). As Chase itself stated that the new allegations in Plaintiff’s Amended Response “do
 4   not change the outcome,” (Doc. 14 at 2), the Court will deny Chase’s Motion (Doc. 14) to
 5   the extent it seeks to strike Plaintiff’s Amended Response. Nevertheless, because Plaintiff’s
 6   Amended Response asserts new allegations not previously raised in its Complaint or in its
 7   original response to the Motion to Dismiss, the Court grants Chase leave to file an amended
 8   reply in support of its Motion to Dismiss in order to address Plaintiff’s new arguments.
 9          Based on the foregoing,
10          IT IS ORDERED that to the extent Chase’s Motion (Doc. 14) seeks to strike
11   Plaintiff’s Amended Response (Doc. 13), it is DENIED.
12          IT IS FURTHER ORDERED that to the extent Chase’s Motion (Doc. 14) seeks
13   leave to file a Reply to Plaintiff’s Amended Response (Doc. 13) it is GRANTED.
14          IT IS FURTHER ORDERED that Chase file a Supplemental Notice of Removal
15   which pleads the citizenship of Defendant Quality Loan by January 25, 2019.
16          IT IS FINALLY ORDERED that Plaintiff file a status report notifying the Court
17   as to whether Defendant Quality Loan has been served by January 25, 2019.
18          Dated this 18th day of January, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -3-
